        Case 1:16-cv-09517-LAK-KHP Document 251 Filed 09/10/19 Page 1 of 1




                                                                      PAUL F. KENEALLY, PARTNER
                                                                      (585) 258-2882
                                                                      pkeneally@underbergkessler.com


                                          September 10, 2019


                                                        VIA E-FILING

Hon. Katharine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

      Re:          Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                   Civ No. 16-cv-09517-LAK-KHP

Dear Judge Parker:

        We write regarding Mr. Calihan’s letter to the Court on behalf of his client Defendant
Gumaer only and without the Eber Defendants’ agreement dated September 9, 2019 (Document
Number 249). Please be advised that Eber-Connecticut, LLC (d/b/a Slocum & Sons) is not for
sale and is not likely to be for sale in the foreseeable future.


                                           Respectfully submitted

                                           /s/ Paul F. Keneally

                                           Paul F. Keneally

PFK:dp

cc:         Robert B. Calihan, Esq. (Via ECF)
            Michael Adams. Esq. (via ECF)
            Brian Brook, Esq. (via ECF)
